Citation Nr: 0705866	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-26 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation greater than 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation greater than 20 
percent for diabetes mellitus type 2 (DM).

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to March 
1969.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in October 2003 and 
February 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The service connected PTSD disorder is manifested by 
occupational and social impairment productive of no more than 
reduced reliability and productivity due to symptoms such as 
impaired judgment, and disturbances of motivation and mood.

2.  The service connected DM is characterized by prescribed 
oral medication and restricted diet absent the need for 
prescribed insulin and regulated activities.

3. The veteran's only service-connected disabilities are 
PTSD, herein confirmed and continued at 50 percent disabling, 
and DM, herein confirmed and continued at 20 percent 
disabling for a combined total evaluation of 60 percent.  

4.  The veteran has general education development (GED) 
equivalency of a high school diploma, and worked in the 
trades until 2002.

5. The veteran has not been found to be unemployable due 
solely as a result of his service-connected disabilities.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater 50 percent 
for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.130, Diagnostic Code 9411 
(2006).

2.  The criteria for an initial evaluation greater than 20 
percent for DM have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.120, 
Diagnostic Code 7913 (2006).

3.  The criteria for TDIU are not met. 38 U.S.C.A. § 1155, 
5107 (West 2000 & Supp. 2005); 38 C.F.R. § 3.321, 3.340, 
3.341, 4.16, 4.18 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must notify 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The RO provided VCAA notice by letter dated in September 2003 
prior to adjudication of the claims for increased evaluations 
and TDIU.  The letter informed the veteran of the type of 
evidence needed to substantiate the claim for increased 
evaluations and for TDIU, namely, evidence that his service 
connected disabilities had worsened in severity; and that he 
was unable to secure and follow a substantially gainful 
occupation solely due to his service-connected disabilities, 
and had one service-connected disability evaluated at 60 
percent or more or had two or more service-connected 
disabilities with at least one evaluated at 40 percent or 
more, with combined disability evaluation of 70 percent or 
more.  The veteran was informed that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was asked to submit evidence, which would include 
that in his possession, in support of his claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice was provided on four of the five 
elements of a service connection claim).

As for the remaining element under Dingess, the VCAA notice 
did not include the type of evidence required to establish an 
effective date, should the claim be granted.  However, since 
the Board is denying the claims, any question as to the 
effective date to be assigned is rendered moot and any defect 
with respect to the notice required under Dingess, supra, has 
not prejudiced the appellant's claim.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Under the duty to assist, 38 C.F.R. § 
3.159(c)(4), VA will obtain a medical n opinion if such is 
necessary to decide the claim.  In this case, the RO has 
obtained VA and non-VA treatment records, and has accorded 
the veteran VA examinations.  The veteran has not provided 
notice of any additional evidence to obtain that has not 
already been sought.  The Board thus concludes that the duty-
to-assist provisions of the VCAA have been met.

II.  Increased rating claims

The veteran argues that higher initial evaluations are 
warranted for his service-connected PTSD and DM.  As will be 
explained below, the medical evidence does not support his 
claims.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. Part 4 (2006).  When rating the veteran's service-
connected disability, the entire medical history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating. 38 C.F.R. § 4.7.  

The record reflects that the RO granted service connection 
for PTSD and DM in a June 2003 rating decision.  A 30 percent 
evaluation was assigned to the PTSD, effective in June 2002, 
when the veteran's claim for service connection was received.  
A 20 percent evaluation was assigned to the DM, effective in 
March 2003, when the veteran's claim for service connection 
was received.

In August 2003, the veteran filed a claim requesting an 
increased in the evaluations assigned his service connected 
disabilities.  He also claimed entitlement to TDIU.  The RO 
issued a rating decision in October 2003, granting an 
increase in the evaluation assigned the service-connected 
PTSD, to 50 percent, effective in August 2003, the month in 
which the veteran had filed his claim for increase.  
Decisions concerning the claim for an increased evaluation 
for DM and for entitlement to TDIU were deferred and not 
addressed until February 2004.  At this time, the RO issued a 
rating decision denying these claims.

The veteran submitted a notice of disagreement to the October 
2003 and February 2004 rating decisions.  In particular, he 
also disagreed with the effective date assigned the grant of 
50 percent evaluation for the service-connected PTSD.

In a June 2004 rating decision, the RO confirmed and 
continued the denial of an evaluation greater than 20 percent 
for DM and to entitlement to TDIU.  However, it granted an 
effective date for the 50 percent evaluation awarded the 
PTSD, to June 2002, which is when the veteran's original 
claim of service connection for PTSD was received-thus 
mooting the veteran's claim for an earlier effective date for 
the increase.

In doing so, the RO apparently accepted that the claim for 
increase, submitted within such a short period of time 
following the rating decision which initially granted service 
connection, as a notice of disagreement regarding the 
disability evaluation initially assigned in the June 2003 
rating decision.  The Board observes it would be illogical to 
treat the service-connected DM differently.  Thus, the Board 
has characterized the issues on appeal as claims of 
entitlement to higher initial evaluations for both PTSD and 
DM.  Accordingly, the Board will consider the proper 
evaluations to be assigned for these disabilities from the 
time period beginning with the grant of original service 
connection, in keeping with the Court's holding in Fenderson 
v. West, 12 Vet. App. 119 (1999).  

PTSD

During the pendency of the veteran's appeal, as noted above, 
the RO granted a 50 percent evaluation for the service-
connected PTSD, in the June 2004 rating decision.  However, 
this increased rating does not constitute a full grant of all 
benefits possible.  As the veteran has not withdrawn his 
claim, the issue concerning entitlement to an increased 
rating for PTSD is still pending.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The Rating Schedule directs that in evaluating the severity 
of mental disorders under the diagnostic criteria 
consideration should be given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. §§ 4.126 (2006).

Under the rating criteria, the veteran's service-connected 
PTSD is evaluated pursuant to a general rating formula for 
mental disorders under 38 C.F.R. Part 4 that is as follows:

A 50 percent rating shall be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent, rating shall be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating shall be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. Part 4, Diagnostic 
Code 9411 (2006).

The GAF rating is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness.  Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994) (DSM-IV).  A GAF 
score of 41 to 50 reflects some impairment in reality testing 
or communication (e.g. speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood(e.g. avoids friends, neglects family, and is unable to 
work).  A GAF score of 51 to 60 reflects moderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). 

The veteran underwent VA examinations for his PTSD in 
December 2002 and January 2004.  The same examiner conducted 
both examinations, with review of the veteran's records.  In 
December 2002, the veteran reported experiencing intrusive 
thoughts of his Vietnam combat experiences, sleep 
disturbance, temperamental character, hyper-vigilance, being 
easily confused, and starting to fight when awakened.  In 
January 2004, the veteran reported additional symptoms of 
being confused upon waking.

Concerning his social and occupational life, the veteran 
reported difficulty adjusting post-service, and a history of 
drug and alcohol abuse with arrests and time in jail but no 
actual prison sentence.  The veteran stated he learned from 
these experiences and straightened out his life.  The last 
arrest was about 20-25 years prior, and he has not had 
alcohol for 15 years.  He completed a GED.  He worked in 
manual labor jobs, not holding any one job for more than two 
years because of difficulties with his temper.  He resigned 
from his last place of employment four months prior to the 
December 2002 VA examination, due to disability based on his 
back problem.  He was married four times, and has four grown 
children.  He is currently married to his 4th wife, to whom 
he has been married for 26 years.  In January 2004, the 
examiner corrected the record to note that the veteran had 
four children, but that one died as a child leaving three 
adult children.  The examiner commented that the veteran 
appeared to have made a fairly good adjustment to marital 
life.  

The examiner's objective observations were similar in both 
examinations and, in fact, the examiner opined that the 
veteran presented a similar disability picture in both 
examinations, of chronic but mild PTSD.  In December 2002, 
the examiner observed the veteran to exhibit good contact 
with outside reality, absent excessive anxiety or depression.  
No cognitive problems were observed.  Rather, the examiner 
noted, the veteran expressed himself with ease and presented 
in good spirit with good conversationalist skills.  He 
appreciated jokes and did not seem to be in great distress.  
The examiner assigned a GAF of 55-60.  In January 2004, the 
examiner observed the veteran to present as pleasant looking 
and cleanly dressed.  He again participated in the interview 
with good spirits.  He was respectable, cooperative, and 
presented himself well without signs of anxiety disorder or 
depression.  The examiner could find no cognitive defects.  
The examiner observed that the veteran had been prescribed 
Efflexor, an antidepressant, but had required no psychiatric 
treatment or hospitalization since the last examination.  The 
examiner again assigned a GAF of 55-60.  

As to any unemployability caused by the service-connected 
PTSD, the examiner opined in December 2002 and January 2004 
that the veteran was unemployable as a result of his many 
physical problems, which included spinal stenosis and 
degenerative arthritis of the spine, two operations for 
carpel tunnel, coronary artery disease, hypertension, and 
hyperlipidemia.  In January 2004, the examiner further 
commented that the veteran's usual work was in manual labor 
in the steel industry and elevator buildings.  But, while 
understanding that the mental and physical are not sharply 
separated, the examiner observed that the veteran's 
psychiatric disability, in his opinion, would not render the 
veteran unable to perform intellectual work in a related 
field.  Thus, the examiner could not find that his 
psychiatric disability rendered him unemployable.  

VA treatment records reflect treatment for such symptoms as 
nightmares, flashbacks, irritability, angry outbursts, 
difficulty getting along with others, difficulty sleeping, 
night sweats, striking out in his sleep, poor concentration, 
forgetfulness, depression, and intrusive memories of combat 
experiences.  In September 2003 he reported additional 
problems of isolation, anxiety, survivor guilt, and increased 
hypervigilance, sleeplessness, memory and concentration 
problems.  Overall, health care providers observed him to 
present as cooperative, engaging and appropriate; to be alert 
and oriented; and to have goal directed and coherent thought 
processes absent thought disorder or perceptual disturbance, 
hallucinations, delusions, morbid or obsessional thought 
content.  Affect was described as reactive; and his mood, 
mildly depressed or euthymic.  Cognition was intact with 
clear sensorium and fair to unimpaired memory.  Judgment was 
fair to unimpaired.  Insight was partial.  The veteran 
expressed no suicidal or homicidal thoughts.  In 2003, 
entries note difficulty with medications and side effects.  
Various different medications were tried.  These records show 
diagnoses of chronic PTSD described as severe in September 
2003, and major depressive disorder.  GAFs throughout are 
assigned at 45-50.

Private medical records reflect very few entries concerning 
the veteran's psychiatric care, but do note difficulty with 
sleep changes and moods and with prescriptions considered for 
Wellbutrin, Paxil, Zoloft and Prozac.

In light of this record, the Board finds that the 
preponderance of the medical evidence of record does not 
support an evaluation in excess of 50 percent.  In essence, 
the Board concludes that the veteran does not manifest 
symptomatology of the severity to warrant a higher, 70 
percent evaluation.  He has exhibited no cognitive 
abnormalities, and he has been consistently observed to be 
cooperative, alert, and oriented, and absent speech, thought, 
or perception disorders.  No hallucinations or delusions have 
been observed, and he has evidenced no suicidal or homicidal 
ideations.  While he admits to having angry outbursts, and 
waking from sleep disoriented and fighting, he has not been 
shown to exhibit poor impulse control or spatial 
disorientation.  The medical evidence does not show that he 
neglects his personal appearance or hygiene, or that he is 
unable to establish and maintain effective relationships.  
Rather, the medical evidence shoes that he presented as 
pleasant, cooperative, and cleanly dressed.  He expressed 
himself well.  He reported a 26 year marriage with his wife, 
a relationship he describes as stable.

Other symptoms required for higher, 70 or 100 percent 
evaluations, are neither complained of nor observed by 
medical health care providers, including obsessional rituals, 
illogical, obscure, or irrelevant speech, gross impairment in 
thought processes or communication, grossly inappropriate 
behavior, persistent danger of hurting self or others, or 
intermittent inability to perform activities of daily living. 
The Board further observes that the veteran's GAF, has 
measured consistently between 45 and 60 throughout this time 
period.  

The Board acknowledges that the veteran suffers from symptoms 
of his PTSD that are severe.  The severity of these symptoms 
is recognized in the 50 percent disability evaluation already 
assigned to his service-connected psychiatric disability.  
Regrettably, the Board is simply unable to find that the 
medical evidence supports an evaluation higher than 50 
percent at this time in the present case.

DM

Diabetes mellitus is evaluated under Diagnostic Code 7913.  A 
20 percent evaluation contemplates symptoms of the disease 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  A 40 percent evaluation is 
afforded for symptoms requiring insulin, restricted diet, and 
regulation of activities.  See 38 C.F.R. § 4.120, Diagnostic 
Code 7913 (2006).

The veteran underwent VA examination in April 2003 and 
January 2004.  These reports show that the veteran is 
diagnosed with DM due to exposure to the herbicide Agent 
Orange.  However, at present he exhibits no other 
complications of the conditions.  Hypertension and peripheral 
neuropathy were specifically found not to be due to the DM.  
The examiner opined that the peripheral neuropathy was the 
result of spinal stenosis.  A VA eye examination was 
completed in April 2003 and reflects no findings of diabetic 
retinopathy or of other diabetic ophthalmic conditions.  In 
January 2004, the examiner diagnosed adult-onset DM, type II 
without documented complications.  The examiner specifically 
opined that the DM did not limit his employability.

VA and private treatment records show treatment for non-
insulin dependent DM.  Treatment has been with oral 
medication and restricted diet.  There is no indication in 
the medical evidence that the veteran has yet been prescribed 
insulin, or has had his activities regulated.  

After review of the medical evidence, the Board finds that 
the disability picture represented does not meet the criteria 
for an initial evaluation of greater than 20 percent.  In 
pertinent part, the medical evidence shows that while the 
veteran is prescribed oral medications and has been on a 
restricted diet and advised to lose weight, he has not 
required insulin; nor have his activities been regulated.

Summary

In summary, the Board finds that a preponderance of the 
evidence is against an initial evaluation greater than 50 
percent for PTSD and an initial evaluation greater than 20 
percent for DM.  As the preponderance of the evidence weighs 
against the claims, the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b).

The Board has considered whether "staged ratings" may be 
assigned in the present case, as required by Fenderson v. 
West, 12 Vet. App. 119 (1999).  In the present case, however, 
the Board finds that "staged ratings" are not warranted.



III.  TDIU

The veteran claimed entitlement to TDIU in August 2003.  
However, for the reasons and bases set forth below, The Board 
finds that the medical evidence does not support his claim.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340 
(2006).  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2006).

Those criteria are not satisfied in the instant case.  The 
veteran is currently service connected for two disabilities.  
PTSD is evaluated as 50 percent disabling, and DM is 
evaluated as 20 percent disabling.  The combined disability 
evaluation is 60 percent.  38 C.F.R. § 4.25 (2006).

The failure to satisfy the criteria of 38 C.F.R. § 4.16(a), 
however, does not necessarily preclude the assignment of TDIU 
benefits, in that such benefits can be assigned on an 
extraschedular basis;  see 38 C.F.R. § 3.321 (2006).  In 
circumstances such as the instant case, where the veteran is 
less than totally disabled under the schedular criteria, it 
must be found that service-connected disorders, and service-
connected disorders alone, prevent him from securing and 
maintaining substantially gainful employment.  The fact that 
a veteran may currently be unemployed is not, in and of 
itself, dispositive; the critical factor is the impact of 
service-connected disorders on a veteran's ability to work.

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (2006).  In 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992), the Court 
referred to apparent conflicts in the regulations pertaining 
to Individual Unemployability benefits.  Specifically, the 
Court indicated that there was a need for discussing whether 
the standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.

Subsequent thereto, the VA General Counsel concluded that the 
controlling VA regulations generally provided that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities shall be rated totally disabled, without regard 
to whether an average person would be rendered unemployable 
by such circumstances.  Thus, the criteria include a 
subjective standard.  It was also determined that 
"unemployability" is synonymous with the inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91 (1991).  In determining whether a veteran is entitled 
to individual unemployability, neither his nonservice-
connected disabilities nor his advancing age may be 
considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Thus, in deciding the claim, the Board may not favorably 
consider the effects of the veteran's nonservice-connected 
disabilities with respect to their degree of interference 
with the veteran's employability.

Indeed, the Court stated that in order for a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes his case outside of the norm.  The sole 
fact that he is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose, supra.  If total industrial impairment has not 
been shown, the VA is not obligated to show that a veteran is 
incapable of performing specific jobs in considering a claim 
for a total rating based on individual unemployability.  See 
Gary v. Brown, 7 Vet. App. 229 (1994).

The medical evidence includes VA examinations, VA and private 
treatment records.  In addition, the VA obtained the 
statement of the veteran's former employer, who indicated in 
October 2003 that the veteran last worked on crash head 
assembly.  He was employed from December 1998 through 
December 2002.  He resigned due to disability, but the 
precise nature of the disability was not identified.  The 
employer noted that in the 12 months prior to the last date 
of he veteran's employment, he missed 26 weeks of work due to 
disability.  VA examination reports further establish that 
the veteran had 11 years of high school and completed his 
GED.  He worked in trade work following his discharge from 
active duty.  The veteran variously described himself as a 
steel worker, manual laborer, and as working in the steel 
industry in elevator buildings.  

The medical evidence of records shows that the veteran is not 
unemployable due to his service-connected disabilities.  In 
pertinent part, VA examinations for PTSD conducted in 
December 2002 and January 2004 reflect that his psychiatric 
disability does not render him unable to do intellectual work 
for an occupation similar to that which he held previously.  
Noting that the mental and physical are not sharply 
separated, the examiner expressly opined that he did not see 
the veteran as unemployable and unable to work solely from 
his psychiatric disability.  In December 2002, the same 
examiner opined that the veteran was unemployable, but due to 
his non-service connected physical disabilities.  VA 
examination for General Medical conducted in January 2004 
reflects that the veteran was found unemployable due to pain 
caused by his non-service connected disabilities.  The 
examiner expressly opined that the diagnosed DM did not limit 
the veteran's employability.  

In sum, the objective medical evidence simply does not 
establish that the veteran is unable to obtain substantial 
gainful occupation solely as a result of his service-
connected PTSD and DM.  As noted above, several VA physicians 
have concluded that the veteran's service-connected 
disabilities do not render him unable to secure or follow a 
substantially gainful occupation, and there is no competent 
medical evidence to the contrary.

Furthermore, with respect to the veteran's contention that 
side-effects of medications that he has been prescribed for 
service-connected disabilities leave him unable to work, the 
Board notes that there is also no competent medical evidence 
to support this contention.  In fact, as discussed in detail 
above, the VA physicians who examined the veteran in December 
2002 and January 2004 specifically concluded that it was 
impairment resulting from his nonservice-connected 
disabilities that caused him to be unemployable.

While the Board does not wish to minimize the nature and 
extent of the veteran's overall disability, the evidence of 
record does not support the veteran's claim that his service-
connected PTSD and DM, alone, prevent him from engaging in 
substantially gainful employment consistent with his 
education and occupational experience, and without regard to 
age or nonservice-connected disabilities.

Similarly, there is no evidence that the veteran's disability 
picture is so exceptional or unusual to render inapplicable 
the schedular standards and insufficient evidence that the 
veteran is unable to secure substantially gainful employment 
by reason of his service connected disability.  Therefore, 
referral to the Director, Compensation and Pension Service 
for extra-schedular consideration is not warranted.  38 
C.F.R. § 4.16(b) (2006).

The Board thus concludes that the preponderance of the 
evidence is against entitlement to TDIU.




ORDER

An initial evaluation greater than 50 percent for PTSD is 
denied.

An initial evaluation greater than 20 percent for DM is 
denied.

Entitlement to TDIU is denied.



____________________________________________
Michael Lane
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


